         Case 4:19-cr-00456-BRW Document 16 Filed 09/03/19 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA

       vs.                            4:19-CR-00456-BRW

MANUEL DANIEL VARGAS
ERICA HARRIS
                                             ORDER

       Pending is the Motion for Continuance (Doc No. 15) filed by, separate defendant Erica

Harris. After a review of the Motion, and there being no objection, the Court finds that the Motion

should be GRANTED. The trial is removed from the current trial docket of October 1, 2019 and

is rescheduled to begin Tuesday, March 31, 2020 at 9:30 a.m.

       Any delay in commencing the trial of this case occasioned by the continuance ordered

herein shall be excludable under the provisions of the Speedy Trial Act, as provided by Title 18,

United States Code, Section 3161(h)(7)(A) for defendant Erica Harris. As to the remaining

defendants, any delay in commencing the trial of this case occasioned by the continuance ordered

herein shall be excludable under the provisions of Title 18, United States Code, Section 3161(h)(6).

       Pursuant to General Order No. 54, counsel for defendants, David Cannon and Mark Jesse

are authorized to bring electronic device(s) to the courthouse for this proceeding.

       IT IS SO ORDERED this 3rd day of September, 2019.


                                                        Billy Roy Wilson
                                                UNITED STATES DISTRICT JUDGE
